Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 8, 2014

                                      No. 04-14-00488-CV

                           IN THE INTEREST OF T.F., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-PA-02356
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        The reporter’s record was originally due August 15, 2014. When neither the record nor a
notification of late record was filed, we ordered the court reporter to file the record on or before
September 4, 2014. On September 4, 2014, the court reporter filed a notification of late record,
asking until September 15, 2014, to file the record. We GRANT the court reporter’s extension
of time, giving him thirty additional days to file the record from the original due date. We advise
the court reporter that no further extensions of time to file the record will be granted absent
written proof of extraordinary circumstances. This court may not grant more than 30 days
cumulatively with regard to extensions of time to file the reporter’s record in termination cases.
See Tex. R. App. Pro. 28.4(b).



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court